Beasley, Presiding Judge,
dissenting.
I agree with the other dissent in that it was error to grant appellee’s plea in bar, although I do not concur in all of the analysis. A controlling factor is that the agreement releasing appellee from “any and all such claims . . . either criminal. . .” etc. was not made with the prosecuting attorney who would have the power to exercise prosecutorial discretion in the matter. It was made instead with a state agency head, for that executive agency. He was no more than the potential prosecuting witness and has no “prosecutorial authority” to exercise. Although he could agree not to make a complaint to the district attorney or to the grand jury, he would have to obey a subpoena if the district attorney independently sought an indictment or special presentment. State v. Hanson, 249 Ga. 739 (295 SE2d 297) (1982) and Smith v. State, 74 Ga. App. 777 (41 SE2d 541) (1947), both involve agreements with the district attorney or prosecuting attorney. That is missing here.